Name: Commission Regulation (EC) No 2415/94 of 4 October 1994 ending the charges against the tariff ceilings opened from 1 January to 30 June 1994 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Pakistan, Singapore, Malaysia, India and Thailand
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania;  trade policy
 Date Published: nan

 No L 258/8 Official Journal of the European Communities 6 . 10 . 94 COMMISSION REGULATION (EC) No 2415/94 of 4 October 1994 ending the charges against the tariff ceilings opened from 1 January to 30 June 1994 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Pakistan, Singapore, Malaysia, India and Thailand THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular the third paragraph of Article 12 thereof, Whereas, pursuant to Articles 1 and 10 of Regulation (EEC) No 3832/90, suspension of customs duties in the context of preferential tariff ceilings is granted from 1 January to 30 June 1994 within the limits of the individual ceilings set out in column 7 of Annex I to that Regulation in respect of each of the categories of product under consideration ; whereas, as provided for in the third paragraph of Article 12 of that Regulation, the Commission may, after 30 June 1994, take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas, in respect of the products of the order Nos and origins indicated in the table below, the relevant ceiling was fixed at the levels indicated in that table : Order No Category Origin Ceiling 40.0190 19 Pakistan 873 000 pieces 40.0270 27 Pakistan 130 000 pieces 40.0280 28 Singapore 55 000 pieces 40.0310 31 Thailand 337 000 pieces 40.0720 72 India 95 000 pieces 40.0970 97 Malaysia 11 tonnes 40.1010 101 India 4 tonnes Whereas on 1 July 1994, the sum of the quantities charged during the 1994 preferential period (1 January to 30 June 1994) has exceeded the ceilings in question ; Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings for the order Nos and origins in question, HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the tariff ceilings opened from 1 January to 30 June 1994 by Regulation (EEC) No 3832/90 relating to the products and origins indicated in the table below, shall cease to be allowed from 9 October 1994. (&gt;) OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 338 , 31 . 12. 1993, p. 22. 6 . 10 . 94 Official Journal of the European Communities No L 258/9 Order No Category CN code Description Origin 40.0190 19 6213 20 00 Handkerchiefs other than knitted or crocheted Pakistan 6213 90 00 40.0270 27 6104 51 00 Women's or girls' skirts, including divided skirts Pakistan 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 40.0280 28 6103 41 10 Trousers, bib and brace overalls, breeches and shorts (other Singapore 6103 41 90 than swimwear) knitted or crocheted, of wool , of cotton or 6103 42 10 man-made fibres 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 40.0310 31 6212 10 00 Brassieres, woven, knitted or crocheted Thailand 40.0720 72 6112 31 10 Swimwear, of wool, of cotton or of man-made fibres India 6112 3190 6112 39 10 6112 39 90 611241 10 611241 90 611249 10 6112 49 90 621 1 11 00 6211 12 00 40.0970 97 5608 11 11 Nets and netting made of twine, cordage or rope, and made Malaysia 5608 11 19 up fishing net of yarn, twine, cordage or rope 5608 11 91 5608 1 1 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 40.1010 101 ex 5607 90 00 Twine, cordage, ropes and cables, plaited or not, other than of India synthetic fibres 6 . 10 . 94No L 258/10 Official Journal of the European Communities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 October 1994. For the Commission Christiane SCRIVENER Member of the Commission